FILED
                              NOT FOR PUBLICATION                            JUL 12 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WALTER SHANE LANGSTON,                             No. 11-15669

                Plaintiff - Appellant,             D.C. No. 2:10-cv-02196-EFB

  v.
                                                   MEMORANDUM *
CLAUDIA FINN; et al.,

                Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                  Edmund F. Brennan, Magistrate Judge, Presiding **

                               Submitted June 26, 2012 ***

Before:         SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Walter Shane Langston, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to state


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
            Langston consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We affirm.

      To the extent that Langston’s amended complaint contests the deprivation of

time credits, the district court properly dismissed those claims as Heck-barred. See

Edwards v. Balisok, 520 U.S. 641, 645 (1997) (challenge to loss of good-time

credits not cognizable under § 1983); Heck v. Humphrey, 512 U.S. 477, 486-87

(1994) (§ 1983 claims that necessarily challenge the fact or duration of

confinement are barred).

      To the extent that Langston’s amended complaint otherwise alleges a due

process violation, the district court properly dismissed those claims because

Langston failed to allege facts sufficient to show the deprivation of a protected

liberty or property interest. See Bd. of Regents v. Roth, 408 U.S. 564, 569-71

(1972) (threshold requirement to a due process claim is the showing of a

constitutionally protected liberty or property interest).

      Langston’s remaining contentions are unpersuasive.

      Langston’s request to file a motion for default, received on May 1, 2012, is

deemed filed and is denied.

      AFFIRMED.


                                            2                                    11-15669